Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/08/2022 has been entered. Claims 1, 2-11, 13-19 and 21-23 remain pending in the application. Applicant’s amendments to the Drawing, Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 07/13/2022.

Claim Objections
Claims 1, 5-7, 11, 15-17 and 19 are objected to because of the following informalities.
Regarding claim 1, 
on ll. 5-6, the recitation “each second tube having a second diameter smaller than the first diameter” is believed to be in error for - - each of the plurality of second tube having a second diameter smaller than the first diameter - - The same error also occurs in cl. 11, in p. 6, l. 2 and cl. 19, in p. 8, l. 9.
On ll. 7-8, the recitation “of the plurality of third tube having a third diameter smaller than the second diameter - -  The same error also occurs in cl. 11, in p. 6, l. 4 and cl. 19, in p. 8, l. 11.
Regarding claim 5, on ll. 3-4, the recitation “outer third tubes disposed outside of circumference, which is made by the distribution of the plurality of second tubes” is believed to be in error for - - outer third tubes disposed outside of a circumference, which is made by [[the]] a distribution of the plurality of second tubes - - The same error also occurs in cl. 6, l. 4, cl. 15, l. 4, cl. 16, l. 4.
Regarding claim 7, on ll. 1-2, the recitation “the second diameter is larger than a diameter of of the plurality of outer second tube - - The same error also occurs in cl. 17, l. 2.
Regarding claim 11, in p. 5, l. 6, the recitation “a first tube disposed in a center of the nozzle and having a first diameter” is believed to be in error for - - a first tube disposed in a center of each of the plurality of The same error also occurs in cl. 19, p. 8, l. 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 19 and its dependents, in p. 8, l. 12, the recitation “the third diameter being smaller than 10 centimeters” is no supported in the specification for an upper limit “smaller than 10 centimeters. On p. 13, [0062], specification discloses “the third tube 1430 has an injection port through which hydrogen gas is injected and combusted, and the third diameter D3 may be several mm or several cm”. According to MACMILIAN DICTIONARY, several means a number of people or things that is more than two or three, but not many. Thus, no upper limit of the third diameter is disclosed. The same rejection also applies in claims 21-23.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-11, 13-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1 and its dependents, on ll. 1-12, the recitation “a nozzle for a combustor in which a fuel containing hydrogen is burned … wherein the plurality of third tubers are supplied with hydrogen from the fuel and the first tube is supplied with a fuel other than the hydrogen from the fuel” is unclear whether 
a fuel containing hydrogen is multiple types of fuel, wherein the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel and the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel;
or
a fuel containing hydrogen is a single type of fuel, wherein the plurality of third tubers are supplied with the fuel containing hydrogen and the first tube is supplied with a second fuel other than the fuel containing hydrogen.
For examination purpose, the claim is interpreted as the first meaning. The same rejection also applies to claim 11 and its dependents and claims 19 and its dependents. In addition it is believed that “tubers” is in error for - - tubes --.

Regarding claim 3 and its dependents, on ll. 1-2, the recitation “wherein the plurality of second tubes are supplied with a fuel mixture of the hydrogen and natural gas” is unclear whether 
a fuel containing hydrogen claimed in cl. 1 is multiple types of fuel, wherein the plurality of second tubes are supplied with a hydrogen and natural gas mixture fuel of the multiple types of fuel;
or
a fuel containing hydrogen claimed in cl. 1 is a single type of fuel, wherein the plurality of second tubes are supplied with a fuel mixture of the fuel containing hydrogen and natural gas.
For examination purpose, the claim is interpreted as the first meaning. The same rejection also applies to claim 13 and its dependents. 

Regarding claim 4, on ll. 1-2, the recitation “the first tube is supplied with natural gas” is unclear whether the “natural gas” is the “fuel other than the hydrogen”, which further renders “the natural gas” claimed in cl. 4, l. 3 and “an air-natural gas mixture” claimed in cl. 4, l. 4-5, indefinite. For examination purpose, the claim is interpreted as the natural has is the fuel other than the hydrogen. For examination purpose, the claim is interpreted as the first meaning. The same rejection also applies to claim 14. 

Regarding claim 6 and its dependents, on ll. 1-4, the recitation “further comprising a plurality of outer second tubes, the plurality of outer second tubes being disposed outside of a circumference, which is made by the distribution of the plurality of second tubes” is unclear whether
“a plurality of outer second tubes” includes every single one of the plurality of second tubes claimed in cl. 1, l. 4;
or
“a plurality of outer second tubes” includes a portion of the plurality of second tubes claimed in cl. 1, l. 4.
The above ambiguity further render “the plurality of outer second tubes being disposed outside of a circumference, which is made by the distribution of the plurality of second tubes” indefinite because it is unclear whether every single one or only some of the plurality of second tubes distribute circumferentially such that the plurality of outer second tubes are disposed outside said circumference. 
For examination purpose, in light of specification, the recitation is interpreted as the plurality of second tubes comprising a plurality of inner second tubes and a plurality of outer second tubes, wherein the plurality of outer second tubes being disposed outside of a circumference, which is made by a distribution of the plurality of inner second tubes. The same rejection also applies to claim 16 and its dependents. 

Regarding claim 7, on ll. 1-2, the recitation “wherein the second diameter is larger than a diameter of The same rejection also applies to claim 17. 

Regarding claim 8, on ll. 1-2, the recitation “the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with their respective fuels with a time difference” is unclear what fuel is supplied to the plurality of second tube because such limitation is not previously claimed. The same rejection also applies to claim 18. For examination purpose, in light of specification, the recitation is interpreted as the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel, the plurality of second tubes are supplied with a third fuel of the multiple types of fuel, and the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel. The same rejection also applies to claim 18.

Regarding claim 9, on ll. 1-4, the recitation “a fuel for the plurality of second fuel is supplied to the plurality of second tubes after the fuel other than the hydrogen is supplied to the first tube, and the hydrogen is supplied to the plurality of third tubes after the fuel for the plurality of second fuel is supplied to the plurality of second tubes” is rejected because “the plurality of second fuel” lacks of antecedent base. The recitation is also unclear because the ambiguity of “the fuel other than the hydrogen” and “the hydrogen” in above rejection for claim 1. For examination purpose, in light of specification, the recitation is interpreted as a third fuel of the multiple types of fuel is supplied to the plurality of second tubes, after a second fuel of the multiple types of fuel other than the hydrogen fuel is supplied to the first tube, and a hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes after the third fuel of the multiple types of fuel is supplied to the plurality of second tubes. The same rejection also applies to claim 10.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. On ll. 1-2, the recitation “the third diameter is smaller than 10 centimeter” is previously claimed in claim 19. Thus, the recitation fails to further limit the subject matter of claim 19 which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 5-6, 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539 in view of KOGANEZAWA 20210180518. 

Regarding claim 1, Berry teaches the invention as claimed: a nozzle (title) for a combustor (title) in which a fuel (title) containing hydrogen (natural gas and syngas contain hydrogen) is burned ([0002]), the fuel maybe a liquid or gaseous fuel such as natural gas or syngas (p. 2, [0020]), the nozzle comprising: 
a first tube (a center fuel nozzle, 46, Fig. 4 and [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); 
a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024]) and each second tube having a second diameter smaller than the first diameter (annotated Fig. 4); and 
a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4), each third tube having a third diameter smaller than the second diameter (annotated Fig. 4), 
wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).
wherein the first tube (46) is supplied with a fuel (natural gas). 

    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale

Berry does not teach wherein the plurality of third tubers are supplied with hydrogen from the fuel and the first tube is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as a fuel containing hydrogen is multiple types of fuel, wherein the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel and the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel). 
However, KOGANEZAWA teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of third tubers (N3s) are supplied with hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the plurality of third tubes are supplied with a hydrogen fuel of the multiple types of fuel; F3, a gas containing hydrogen, [0044]) and the first tube (N1) is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel; F1, other than F1, [0044]). 
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a fuel (KOGANEZAWA, F1) other than the hydrogen fuel and the fuel supply system (KOGANEZAWA, 50) such that the plurality of third tubes (Berry, 80) are supplied with hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) and the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) other than the hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).

	Regarding claim 5, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the plurality of third tubes (80) comprise inner third tubes (annotated Fig. 4) disposed between the first tube (46) and the plurality of second tubes (50), middle third tubes (annotated Fig. 4) disposed between the plurality of second tubes (50), and outer third tubes (annotated Fig. 4) disposed outside of the second tubes (50).

    PNG
    media_image2.png
    808
    969
    media_image2.png
    Greyscale


	Regarding claim 6, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches further comprising a plurality of outer second tubes, the plurality of outer second tubes being disposed outside of a circumference, which is made by the distribution of the plurality of second tubes (due to 112b rejection, the recitation is interpreted as the plurality of second tubes comprising a plurality of inner second tubes and a plurality of outer second tubes, wherein the plurality of outer second tubes being disposed outside of a circumference, which is made by a distribution of the plurality of inner second tubes; annotated Fig. 7).

    PNG
    media_image3.png
    620
    846
    media_image3.png
    Greyscale


	Regarding claim 11, Berry teaches the invention as claimed: a combustor (12, Fig. 1) comprising: a
burner (annotated Fig. 2) having a plurality of nozzles (50s and 80s, Fig. 2) configured to inject fuel and air
(p. 2, [0021] middle); and a duct assembly (liner 40 and flow sleeve 42, Fig. 2) coupled to one side of the
burner (annotated Fig. 2) to combust a mixture of the fuel and air (in combustion chamber 36, Fig. 2)and
transmit combustion gas (via transition piece 70, Fig. 2) to a turbine (26, Fig. 2), wherein each of the
plurality of nozzles (50s and 80s, Fig. 2) comprises: 
a first tube (a center fuel nozzle, 46, Fig. 4 and [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); 
a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024]) and each second tube having a second diameter smaller than the first diameter (annotated Fig. 4); and 
a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4), each third tube having a third diameter smaller than the second diameter (annotated Fig. 4), 
wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).
wherein the first tube (46) is supplied with a fuel (natural gas). 

    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale

Berry does not teach wherein the plurality of third tubers are supplied with hydrogen from the fuel and the first tube is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as a fuel containing hydrogen is multiple types of fuel, wherein the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel and the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel). 
However, KOGANEZAWA teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of third tubes (N3s) are supplied with hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the plurality of third tubes are supplied with a hydrogen fuel of the multiple types of fuel; F3, a gas containing hydrogen, [0044]) and the first tube (N1) is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel; F1, other than F1, [0044]). 
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a fuel (KOGANEZAWA, F1) other than the hydrogen fuel and the fuel supply system (KOGANEZAWA, 50) such that the plurality of third tubes (Berry, 80) are supplied with hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) and the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) other than the hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).

Regarding claim 15, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the plurality of third tubes (80) comprise inner third tubes (annotated Fig. 4) disposed between the first tube (46) and the plurality of second tubes (50), middle third tubes (annotated Fig. 4) disposed between the plurality of second tubes (50), and outer third tubes (annotated Fig. 4) disposed outside of the second tubes (50).

    PNG
    media_image2.png
    808
    969
    media_image2.png
    Greyscale


	Regarding claim 16, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches further comprising a plurality of outer second tubes, the plurality of outer second tubes being disposed outside of a circumference, which is made by the distribution of the plurality of second tubes (due to 112b rejection, the recitation is interpreted as the plurality of second tubes comprising a plurality of inner second tubes and a plurality of outer second tubes, wherein the plurality of outer second tubes being disposed outside of a circumference, which is made by a distribution of the plurality of inner second tubes; annotated Fig. 7).

    PNG
    media_image3.png
    620
    846
    media_image3.png
    Greyscale


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539 in view of KOGANEZAWA 20210180518 and Huntington 10100741.

Regarding claim 3, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach the plurality of second tubes are supplied with a fuel mixture of the hydrogen and natural gas.
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) supplied with a natural gas and/or hydrogen fuel (i.e. a fuel containing hydrogen, [0044]).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA’
supplying natural gas and/or hydrogen fuel (KOGANEZAWA, containing hydrogen, [0044]) so that the plurality of second tubes (Berry, 50s) are supplied with natural gas and/or hydrogen fuel (KOGANEZAWA, containing hydrogen, [0044]) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]). 
Berry in view of KOGANEZAWA does not teach the plurality of second tubes are supplied with a
fuel mixture of hydrogen fuel and natural gas.
However, Huntington teaches a fuel nozzle (Fig. 13) having a first fluid passage (722, Fig. 13), a second fluid passage (724, Fig. 13), a third fluid passage (726) which the second fluid passage (724) is supplied with a fuel mixture of hydrogen fuel and natural gas (736, Fig. 13; 736 can be one or more fluids, such as oxidant 68, fuel 70, and diluent 514, col. 36, II. 13-15; fuel 70 can be natural gas, syngas, and the syngas is a mixture that contains hydrogen fuel, or any combination thereof, col. 9, II. 35-38).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to provide Berry in view of KOGANEZAWA with Huntington’s a fuel mixture of hydrogen fuel and natural gas so that the plurality of second tubes (Berry, 50) are supplied with a fuel mixture of hydrogen fuel and natural gas (Huntington, 736, Fig. 13; 736 can be one or more fluids, such as oxidant 68, fuel 70, and diluent 514, col. 36, II. 13-15; fuel 70 can be natural gas, syngas, and the syngas is a mixture that contains hydrogen fuel, or any combination thereof, col. 9, II. 35-38) to provide a substantially stoichiometric fuel/oxidant ratio (e.g., increasing flame temperature and flame stability) to reduce the temperature for purpose of emissions control (e.g. reducing NOx emissions) (Huntington, col. 5, II. 20-25).

Regarding claim 13, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach the plurality of second tubes are supplied with a fuel mixture of the hydrogen and natural gas.
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) supplied with a natural gas and/or hydrogen fuel (i.e. a fuel containing hydrogen, [0044]).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to modify Berry as discussed so far to incorporate the teaching of KOGANEZAWA’
supplying natural gas and/or hydrogen fuel (KOGANEZAWA, containing hydrogen, [0044]) so that the plurality of second tubes (Berry, 50s) are supplied with natural gas and/or hydrogen fuel (KOGANEZAWA, containing hydrogen, [0044]) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]). 
Berry in view of KOGANEZAWA does not teach the plurality of second tubes are supplied with a
fuel mixture of hydrogen fuel and natural gas.
However, Huntington teaches a fuel nozzle (Fig. 13) having a first fluid passage (722, Fig. 13), a second fluid passage (724, Fig. 13), a third fluid passage (726) which the second fluid passage (724) is supplied with a fuel mixture of hydrogen fuel and natural gas (736, Fig. 13; 736 can be one or more fluids, such as oxidant 68, fuel 70, and diluent 514, col. 36, II. 13-15; fuel 70 can be natural gas, syngas, and the syngas is a mixture that contains hydrogen fuel, or any combination thereof, col. 9, II. 35-38).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to provide Berry in view of KOGANEZAWA with Huntington’s a fuel mixture of hydrogen fuel and natural gas so that the plurality of second tubes (Berry, 50) are supplied with a fuel mixture of hydrogen fuel and natural gas (Huntington, 736, Fig. 13; 736 can be one or more fluids, such as oxidant 68, fuel 70, and diluent 514, col. 36, II. 13-15; fuel 70 can be natural gas, syngas, and the syngas is a mixture that contains hydrogen fuel, or any combination thereof, col. 9, II. 35-38) to provide a substantially stoichiometric fuel/oxidant ratio (e.g., increasing flame temperature and flame stability) to reduce the temperature for purpose of emissions control (e.g. reducing NOx emissions) (Huntington, col. 5, II. 20-25).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539 in view of KOGANEZAWA 20210180518, Huntington 10100741 and Ziminsky 20080078183.
	Regarding claim 4, Berry in view of KOGANEZAWA and Huntington teaches the invention as claimed and as discussed above. Berry further teaches the first tube (122) is supplied with natural gas (14, and 14 can be natural gas), the first tube (122, Fig. 7) comprises a central inner fuel path (126, Fig. 7) through which fuel flows (p. 4 [0035] middle), an outer premix path surrounding the central inner fuel path (annotated Fig. 7) and through which an air-natural gas mixture flows (p. 4 [0035] middle), and a plurality of swirlers (annotated Fig. 7) installed in the outer premix path to induce a vortex (Fig. 7) (also see claim interpretation in 112b rejection). Berry also teaches the central portion 126 of the first tube is a
swozzle style nozzle and can be replaced with other suitable type nozzle (p. 4 [0035] middle).


    PNG
    media_image4.png
    613
    823
    media_image4.png
    Greyscale

Berry in view of KOGANEZAWA and Huntington does not teach fuel through the first tube can also be a gaseous natural gas.
However, Ziminsky teaches a nozzle (Fig. 3) including a swozzle assembly (2, Fig. 3), which can
operate with natural gas fuel (via natural gas fuel supply passage 21, Fig. 3) and liquid fuel (via liquid fuel
supply passage (22, Fig. 3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to modify Berry in view of KOGANEZAWA and Huntington to incorporate the teaching of Ziminsky to replace the central portion of the first tube (Berry, 126, Fig. 7) with a nozzle including a
swozzle assembly (Ziminsky 2, Fig. 3), which can operation with natural gas fuel and liquid fuel because this type of "Dual Fuel" nozzle eliminates any need of water injection for NOx abatement or a dedicated air supply for atomizing liquid fuel while running on liquid fuel (Ziminsky, [0006]).

Regarding claim 14, Berry in view of KOGANEZAWA and Huntington teaches the invention as claimed and as discussed above. Berry further teaches the first tube (122) is supplied with natural gas (14, and 14 can be natural gas), the first tube (122, Fig. 7) comprises a central inner fuel path (126, Fig. 7) through which fuel flows (p. 4 [0035] middle), an outer premix path surrounding the central inner fuel path (annotated Fig. 7) and through which an air-natural gas mixture flows (p. 4 [0035] middle), and a plurality of swirlers (annotated Fig. 7) installed in the outer premix path to induce a vortex (Fig. 7) (also see claim interpretation in 112b rejection). Berry also teaches the central portion 126 of the first tube is a
swozzle style nozzle and can be replaced with other suitable type nozzle (p. 4 [0035] middle).


    PNG
    media_image4.png
    613
    823
    media_image4.png
    Greyscale

Berry in view of KOGANEZAWA and Huntington does not teach fuel through the first tube can also be a gaseous natural gas.
However, Ziminsky teaches a nozzle (Fig. 3) including a swozzle assembly (2, Fig. 3), which can
operate with natural gas fuel (via natural gas fuel supply passage 21, Fig. 3) and liquid fuel (via liquid fuel
supply passage (22, Fig. 3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to modify Berry in view of KOGANEZAWA and Huntington to incorporate the teaching of Ziminsky to replace the central portion of the first tube (Berry, 126, Fig. 7) with a nozzle including a
swozzle assembly (Ziminsky 2, Fig. 3), which can operation with natural gas fuel and liquid fuel because this type of "Dual Fuel" nozzle eliminates any need of water injection for NOx abatement or a dedicated air supply for atomizing liquid fuel while running on liquid fuel (Ziminsky, [0006]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539 in view of KOGANEZAWA 20210180518 and Uhm 20120180487.

Regarding claim 7, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the second diameter and a diameter of each outer second tube (due to 112b rejection, the recitation is interpreted as the second diameter comprising a sub1-second diameter, which is a diameter of each of the plurality of inner second tubes, and a sub2-second diameter, which is a diameter of each of the plurality of outer second tubes; annotated Fig. 7).

    PNG
    media_image5.png
    630
    880
    media_image5.png
    Greyscale

Berry in view of KOGANEZAWA does not teach the second diameter is larger than a diameter of each outer second tube (due to 112b rejection, wherein the sub1-second diameter is larger than the sub2-second diameter).
However, Uhm teaches an inner annular row of tubes (98, Fig. 6) may each have a diameter (167,
Fig. 6) larger (progressively change, p. 4, [0032] bottom) than a diameter (diameter 168, Fig. 6) of each of an outer annular row of tubes (100, Fig. 6) in a fuel nozzle (12) of a gas turbine engine (10) in order to reduce the possibility of flame holding, flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (p. 2, [0021]).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry in view of KOGANEZAWA with Uhm’s diameter (Uhm, 167, Fig. 6) of an inner annular row of tubes (Berry, annotated Fig. 7) larger (Uhm, progressively change, p. 4, [0032] bottom) than a diameter (Uhm, diameter 168, Fig. 6) of each of an outer annular row of tubes (Berry, annotated Fig. 7) in order to reduce the possibility of flame holding, flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (Uhm, p. 2, [0021]).

Regarding claim 17, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the second diameter and a diameter of each outer second tube (due to 112b rejection, the recitation is interpreted as the second diameter comprising a sub1-second diameter, which is a diameter of each of the plurality of inner second tubes, and a sub2-second diameter, which is a diameter of each of the plurality of outer second tubes; annotated Fig. 7).

    PNG
    media_image5.png
    630
    880
    media_image5.png
    Greyscale

Berry in view of KOGANEZAWA does not teach the second diameter is larger than a diameter of each outer second tube (due to 112b rejection, wherein the sub1-second diameter is larger than the sub2-second diameter).
However, Uhm teaches an inner annular row of tubes (98, Fig. 6) may each have a diameter (167,
Fig. 6) larger (progressively change, p. 4, [0032] bottom) than a diameter (diameter 168, Fig. 6) of each of an outer annular row of tubes (100, Fig. 6) in a fuel nozzle (12) of a gas turbine engine (10) in order to reduce the possibility of flame holding, flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (p. 2, [0021]).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry in view of KOGANEZAWA with Uhm’s diameter (Uhm, 167, Fig. 6) of an inner annular row of tubes (Berry, annotated Fig. 7) larger (Uhm, progressively change, p. 4, [0032] bottom) than a diameter (Uhm, diameter 168, Fig. 6) of each of an outer annular row of tubes (Berry, annotated Fig. 7) in order to reduce the possibility of flame holding, flash back, hot spots, and general damage associated with recirculation zones, so as to improve the operability and durability of the fuel nozzle (Uhm, p. 2, [0021]).

Claims 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539 in view of KOGANEZAWA 20210180518 and Brightwell 11306661.

Regarding claim 8, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4) is supplied with a fuel (natural gas, [0020]), the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are also supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas and/or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with their respective fuels with a time difference (due to 112b rejection, the recitation is interpreted as the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel, the plurality of second tubes are supplied with a third fuel of the multiple types of fuel, and the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel).
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) are supplied with a third fuel (F2) of the multiple types of fuel (F1, F2, F3), and the plurality of third tubers (N3) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (F1, F2, F3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a third fuel (KOGANEZAWA, F2) and the fuel supply system (KOGANEZAWA, 50) such that the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), the plurality of second tubes (Berry, 50) are supplied with a third fuel (KOGANEZAWA, F2) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), and the plurality of third tubers (Berry, 80) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
Berry in view of KOGANEZAWA does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with their respective fuels with a time difference.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a
device is, not what a device does. A claim containing a recitation with respect to the manner in which a
claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not
differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the
structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
	Nevertheless, Brightwell teaches a method to operate a gas turbine engine via providing
combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including
between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (col. 1, II. 34-39), wherein
the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane,
propane, natural gas (col. 4, II. 25-27). The method including injecting firstly a first fuel, which is other
combustible gas (302; Fig. 3A; methane, col. 9, II. 29-36; other combustible gas including natural gas and
methane, col. 4, II. 26-27), secondly a mixture of the first fuel and a second fuel (306, Fig. 3B; a mixture of
methane and hydrogen gas, col. 9, II. 62-67; other combustible gas including natural gas and methane, col.
4, II. 26-27), and thirdly the second fuel (310, Fig. 4C; hydrogen gas, col. 10, II. 59-65).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to provide Berry in view of KOGANEZAWA with Brightwell’s method of using natural gas (Berry, fuel 14 can be natural gas), hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, II. 15-24).

Regarding claim 9, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4) is supplied with a fuel (natural gas, [0020]), the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are also supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas and/or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach a fuel for the plurality of second fuel is supplied to the plurality of second tubes after the fuel other than the hydrogen is supplied to the first tube, and the hydrogen is supplied to the plurality of third tubes after the fuel for the plurality of second fuel is supplied to the plurality of second tubes (due to 112b rejection, the recitation is interpreted as a third fuel of the multiple types of fuel is supplied to the plurality of second tubes, after a second fuel of the multiple types of fuel other than the hydrogen fuel is supplied to the first tube, and a hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes after the third fuel of the multiple types of fuel is supplied to the plurality of second tubes).
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) are supplied with a third fuel (F2) of the multiple types of fuel (F1, F2, F3), and the plurality of third tubers (N3) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (F1, F2, F3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a third fuel (KOGANEZAWA, F2) and the fuel supply system (KOGANEZAWA, 50) such that the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), the plurality of second tubes (Berry, 50) are supplied with a third fuel (KOGANEZAWA, F2) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), and the plurality of third tubers (Berry, 80) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry in view of KOGANEZAWA does not teach fuel is supplied to the plurality of second tubes
after fuel is supplied to the first tube, and fuel is supplied to the plurality of third tubes after fuel is
supplied to the plurality of second tubes (due to 112b rejection, the recitation is interpreted as a third fuel of the multiple types of fuel is supplied to the plurality of second tubes, after a second fuel of the multiple types of fuel other than the hydrogen fuel is supplied to the first tube, and a hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes after the third fuel of the multiple types of fuel is supplied to the plurality of second tubes).
	However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a
device is, not what a device does. A claim containing a recitation with respect to the manner in which a
claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not
differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the
structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
Nevertheless, Brightwell teaches a first method (Brightwell, Fig. 3A-3C) to operate a gas turbine
engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other
combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas
(Brightwell col. 1, II. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other
combustible gas can be methane, propane, natural gas (Brightwell col. 4, II. 25-27). The method including
injecting firstly a first fuel, which is other combustible gas (Brightwell 302; Fig. 3A; methane, col. 9, II. 29-
36; other combustible gas including natural gas and methane, col. 4, II. 26-27), secondly a mixture of the
first fuel and a second fuel (Brightwell 306, Fig. 3B; a mixture of methane and hydrogen gas, col. 9, II. 62-
67; other combustible gas including natural gas and methane, col. 4, II. 26-27), and thirdly the second fuel
(Brightwell 310, Fig. 4C; hydrogen gas, col. 10, II. 59-65) meaning fuel (Brightwell, the mixture of the first
fuel and the second fuel, 306, Fig. 3B, col. 9, II. 62-67) is supplied to the plurality of second tubes (Berry, S0s, Fig. 4) after fuel (Brightwell, the first fuel, 302, Fig. 3A, col. 9, II. 29-36) is supplied to the first tube
(Berry, 46, Fig. 4), and fuel (Brightwell, the second fuel, 310, Fig. 3C, col. 10, II. 6-11) is supplied to the
plurality of third tubes (80s, Fig. 4) after fuel (Brightwell, the mixture of the first fuel and the second fuel,
306, Fig. 3B, col. 9, II. 62-67) is supplied to the plurality of second tubes (Berry, S0s, Fig. 4).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to provide Berry in view of KOGANEZAWA with Brightwell’s method of using natural gas (Berry, fuel 14 can be natural gas), hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, II. 15-24).

Regarding claim 10, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4) is supplied with a fuel (natural gas, [0020]), the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are also supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas and/or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach the hydrogen is supplied to the plurality of third tubes after the fuel other than the hydrogen is supplied to the first tube, and a fuel for the plurality of second fuel is supplied to the plurality of second tubes after the hydrogen is supplied to the plurality of third tubes (due to 112b rejection, the recitation is interpreted as the hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes after a second fuel of the multiple types of fuel other than the hydrogen fuel is supplied to the first tube, and a third fuel of the multiple types of fuel is supplied to the plurality of second tubes after the hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes).
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) are supplied with a third fuel (F2) of the multiple types of fuel (F1, F2, F3), and the plurality of third tubers (N3) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (F1, F2, F3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a third fuel (KOGANEZAWA, F2) and the fuel supply system (KOGANEZAWA, 50) such that the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), the plurality of second tubes (Berry, 50) are supplied with a third fuel (KOGANEZAWA, F2) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), and the plurality of third tubes (Berry, 80) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
Berry in view of KOGANEZAWA does not teach the hydrogen is supplied to the plurality of third tubes after the fuel other than the hydrogen is supplied to the first tube, and a fuel for the plurality of second fuel is supplied to the plurality of second tubes after the hydrogen is supplied to the plurality of third tubes (due to 112b rejection, the recitation is interpreted as the hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes after a second fuel of the multiple types of fuel other than the hydrogen fuel is supplied to the first tube, and a third fuel of the multiple types of fuel is supplied to the plurality of second tubes after the hydrogen fuel of the multiple types of fuel is supplied to the plurality of third tubes).
	However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a
device is, not what a device does. A claim containing a recitation with respect to the manner in which a
claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not
differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the
structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
Nevertheless, Brightwell teaches a second method (Brightwell, Fig. 4A-4C) to operate a gas turbine
engine via providing combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas
(Brightwell col. 1, II. 34-39), wherein the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane, propane, natural gas (Brightwell col. 4, II. 25-27). The method including
injecting firstly a first fuel (Brightwell, 302, Fig. 4A; methane col. 10, II. 27-31; other combustible gas
including natural gas and methane, col. 4, II. 26-27), secondly a second fuel with nitrogen gas (Brightwell,
404, Fig. 4B; hydrogen gas, col. 10, II. 47-53), and thirdly the second fuel (Brightwell, 310, Fig. 4C; hydrogen gas, col. 10, II. 6-11) meaning fuel (Brightwell, the second fuel, 404, Fig, 4B and 301, Fig. 4C) is supplied to the plurality of third tubes (Berry, 80s, Fig. 4) after fuel (Brightwell, the first fuel, 302, Fig. 4A) is supplied to the first tube (Berry, 46, Fig. 4), fuel (Brightwell, a mixture of the first fuel and the second fuel) is supplied to the plurality of second tubes (Berry, 50s, Fig. 4) after (the second method do not inject the mixture of the first fuel and the second fuel. Thus, fuel supplied time of the plurality of second tubes is
later than fuel supplied time of the plurality of third tubes) fuel (Brightwell, the second fuel, 404, Fig, 4B
and 301, Fig. 4C) is supplied to the plurality of third tubes (Berry, 80s, Fig. 4).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry in view of KOGANEZAWA with Brightwell’s method of using natural gas (Berry, fuel 14 can be natural gas), hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, II. 15-24).

Regarding claim 18, Berry in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry further teaches the first tube (46, Fig. 4) is supplied with a fuel (natural gas, [0020]), the plurality of second tubes (50s, Fig. 4) and the plurality of third tubes (80s, Fig. 4) are also supplied with fuel (14, Fig. 1), and the fuel may be a liquid or gaseous fuel, such as natural gas and/or syngas (p. 2, [0020] bottom).
Berry in view of KOGANEZAWA discussed so far does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with their respective fuels with a time difference (due to 112b rejection, the recitation is interpreted as the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel, the plurality of second tubes are supplied with a third fuel of the multiple types of fuel, and the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel).
However, KOGANEZAWA further teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of second tubes (N2) are supplied with a third fuel (F2) of the multiple types of fuel (F1, F2, F3), and the plurality of third tubers (N3) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (F1, F2, F3).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a third fuel (KOGANEZAWA, F2) and the fuel supply system (KOGANEZAWA, 50) such that the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), the plurality of second tubes (Berry, 50) are supplied with a third fuel (KOGANEZAWA, F2) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3), and the plurality of third tubers (Berry, 80) are supplied with a hydrogen fuel (F3, a gas containing hydrogen, [0044]) of the multiple types of fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
Berry in view of KOGANEZAWA does not teach the first tube, the plurality of second tubes, and the plurality of third tubes are supplied with their respective fuels with a time difference.
However, MPEP 2114 (II) provides that apparatus claims (i.e. a multi-tube nozzle) cover what a
device is, not what a device does. A claim containing a recitation with respect to the manner in which a
claimed apparatus is intended to be employed (i.e. suppling fuel with a time difference), does not
differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the
structural limitations of the claim (i.e. as taught by Berry in view of KOGANEZAWA as discussed above).
	Nevertheless, Brightwell teaches a method to operate a gas turbine engine via providing
combustor with a blend of at least one of hydrogen gas, insert gas, or other combustible gas including
between 100% hydrogen gas, 100% inert gas, or 100% other combustible gas (col. 1, II. 34-39), wherein
the inert gas can be nitrogen gas and carbon dioxide and the other combustible gas can be methane,
propane, natural gas (col. 4, II. 25-27). The method including injecting firstly a first fuel, which is other
combustible gas (302; Fig. 3A; methane, col. 9, II. 29-36; other combustible gas including natural gas and
methane, col. 4, II. 26-27), secondly a mixture of the first fuel and a second fuel (306, Fig. 3B; a mixture of
methane and hydrogen gas, col. 9, II. 62-67; other combustible gas including natural gas and methane, col.
4, II. 26-27), and thirdly the second fuel (310, Fig. 4C; hydrogen gas, col. 10, II. 59-65).
It would have been obvious to one of ordinary skills in arts before the effective filling date of the
claimed invention to provide Berry in view of KOGANEZAWA with Brightwell’s method of using natural gas (Berry, fuel 14 can be natural gas), hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) in a gas turbine engine because hydrogen is an abundantly available element that has beneficial properties for combustion in gas turbine engines, such as reduced carbon emissions, lower fuel consumption, greater energy production, light weight, and high combustion rate and temperature. Additionally, mixture of hydrogen gas and conventional fuels chemical energy and thermal energy are converted into mechanical energy (Brightwell, col. 1, II. 15-24).

Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berry 20130167539, thereafter referred as Berry’ 539, in view of KOGANEZAWA 20210180518 and Berry 10072848, thereafter referred as Berry’ 848.

Regarding claim 19, Berry’ 539 teaches the invention as claimed: a nozzle (title) for a combustor (title) in which a fuel (title) containing hydrogen (natural gas and syngas contain hydrogen) is burned ([0002]), the fuel maybe a liquid or gaseous fuel such as natural gas or syngas (p. 2, [0020]), the nozzle comprising: 
a first tube (a center fuel nozzle, 46, Fig. 4 and [0024]) disposed in a center of the nozzle (Fig. 4) and having a first diameter (annotated Fig. 4); 
a plurality of second tubes (50, Fig. 4) circumferentially disposed around the first tube (Fig. 4) to be spaced apart from the first tube (a center fuel nozzle, 46, Fig. 4 and p. 2, [0024]) and each second tube having a second diameter smaller than the first diameter (annotated Fig. 4); and 
a plurality of third tubes (80, Fig. 4) disposed around the first tube (Fig. 4), each third tube having a third diameter smaller than the second diameter (annotated Fig. 4), 
wherein the first tube, the plurality of second tubes, and the plurality of third tubes are arranged in parallel with each other (Fig. 2 and Fig. 3).
wherein the first tube (46) is supplied with a fuel (natural gas). 

    PNG
    media_image1.png
    810
    1086
    media_image1.png
    Greyscale

Berry’ 539 does not teach wherein the third diameter being smaller than 10 centimeter, the plurality of third tubers are supplied with hydrogen from the fuel and the first tube is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as a fuel containing hydrogen is multiple types of fuel, wherein the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel and the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel). 
However, KOGANEZAWA teaches a fuel containing hydrogen is multiple types of fuel (F1, F2 and F3 and F1 to F3 can be a natural gas, or a gas containing hydrogen, [0044]), a first tube (N1, Fig. 2), a plurality of second tubes (N2, Fig. 2), a plurality of third tubes (N3, Fig. 2), a fuel supply system (50) being able to respectively provide different fuels (F1, F2, F3) to the first tube, the plurality of second tubes and the plurality of third tubes ([0043]), wherein the plurality of third tubers (N3s) are supplied with hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the plurality of third tubers are supplied with a hydrogen fuel of the multiple types of fuel; F3, a gas containing hydrogen, [0044]) and the first tube (N1) is supplied with a fuel other than the hydrogen from the fuel (due to 112b rejection, the recitation is interpreted as wherein the first tube is supplied with a second fuel of the multiple types of fuel other than the hydrogen fuel; F1, other than F1, [0044]). 
It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry’ 539 with KOGANEZAWA’s hydrogen fuel (KOGANEZAWA, F3, a gas containing hydrogen, [0044]), a fuel (KOGANEZAWA, F1) other than the hydrogen fuel and the fuel supply system (KOGANEZAWA, 50) such that the plurality of third tubers (Berry, 80) are supplied with hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) and the first tube (Berry, 46) is supplied with a fuel (Berry, natural gas) other than the hydrogen (KOGANEZAWA, F3, a gas containing hydrogen, [0044]) from the fuel (KOGANEZAWA, F1, F2, F3) because such fuel supply system is capable of suppressing a deviation of fuel injection amounts among a plurality of fuel nozzles connected to one fuel header, which will achieve the NOx emissions reductions (KOGANEZAWA, p. 1, [0006]), and suppressing increases in a manufacturing manhour count and in a pressure loss of a fuel (KOGANEZAWA, p. 1, [0008]).
	Berry’ 539 in view of KOGANEZAWA does not teach wherein the third diameter being smaller than 10 centimeter. 
	However, Berry’ 848 teaches a nozzle (12) to deliver a liquid or gas fuel, such as natural gas or a hydrogen rich gas (col. 4, ll. 23-25) comprising a plurality of tubes (premix passage 61) and each of the plurality of tubes has a diameter smaller than 10 centimeter (about 5.1 cm, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle (col. 11, ll. 49-51).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry’ 539 in view of KOGANEZAWA’s with Berry’ 848’s smaller than 10 centimeter so that the third diameter (Berry’ 539, annotated Fig. 4) being smaller than 10 centimeter (Berry’ 848, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle thus
anchoring the swirling fuel air mixture exiting the fuel nozzle. The improved flame stability enables lower fuel/ air operations, thus extending lean blow out events and the operating window of the gas turbine system below 3 ppm NOx emissions (col. 11, ll. 49-56). 
	 
Regarding claim 21, Berry’ 539 in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry’ 539 in view of KOGANEZAWA does not teach wherein the third diameter being smaller than 10 centimeter. 
	However, Berry’ 848 teaches a nozzle (12) to deliver a liquid or gas fuel, such as natural gas or a hydrogen rich gas (col. 4, ll. 23-25) comprising a plurality of tubes (premix passage 61) and each of the plurality of tubes has a diameter smaller than 10 centimeter (about 5.1 cm, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle (col. 11, ll. 49-51).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry’ 539 in view of KOGANEZAWA’s with Berry’ 848’s smaller than 10 centimeter so that the third diameter (Berry’ 539, annotated Fig. 4) being smaller than 10 centimeter (Berry’ 848, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle thus
anchoring the swirling fuel air mixture exiting the fuel nozzle. The improved flame stability enables lower fuel/ air operations, thus extending lean blow out events and the operating window of the gas turbine system below 3 ppm NOx emissions (col. 11, ll. 49-56). 

Regarding claim 22, Berry’ 539 in view of KOGANEZAWA teaches the invention as claimed and as discussed above. Berry’ 539 in view of KOGANEZAWA does not teach wherein the third diameter being smaller than 10 centimeter. 
	However, Berry’ 848 teaches a nozzle (12) to deliver a liquid or gas fuel, such as natural gas or a hydrogen rich gas (col. 4, ll. 23-25) comprising a plurality of tubes (premix passage 61) and each of the plurality of tubes has a diameter smaller than 10 centimeter (about 5.1 cm, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle (col. 11, ll. 49-51).
	It would have been obvious to one of ordinary skills in arts before the effective filling date of the claimed invention to provide Berry’ 539 in view of KOGANEZAWA’s with Berry’ 848’s smaller than 10 centimeter so that the third diameter (Berry’ 539, annotated Fig. 4) being smaller than 10 centimeter (Berry’ 848, col. 6, ll. 35-38) to provide a small, well anchored flame near the base of the nozzle thus
anchoring the swirling fuel air mixture exiting the fuel nozzle. The improved flame stability enables lower fuel/ air operations, thus extending lean blow out events and the operating window of the gas turbine system below 3 ppm NOx emissions (col. 11, ll. 49-56). 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered.
Applicant's arguments regarding to Drawing Objection, the amended specification [0053] has overcome the drawing objection.
Applicant's arguments regarding to Specification Objection, the amended specification [0067] and [0075] have overcome the specification objection. 
Applicant's arguments regarding to Claim Objection, the amended claims have overcome the claim objection previously set forth and new claim objection are applied in the current Office Action, see above.
 
Applicant's arguments regarding to Claim 112b Rejection, further clarification regarding to the claim rejection previously set forth are provided and new claim rejection are applied in the current Office Action, see above. 
Applicant's arguments regarding to Claim 102 and 103 Rejection, 
the arguments about the amended claim 1, “the hydrogen contained in the fuel is supplied to the plurality of third nozzles, which has a fines diameter, and is not supplied to the first nozzles which has a largest diameter. The first tube, which has a largest diameter, is supplied with a fuel other than the hydrogen from the fuel” is not persuasive. 
Berry teaches the first nozzle and the plurality of third nozzle, wherein the fuel supplied to the first nozzle and the plurality of third nozzle is natural gas and/or syngas contain hydrogen. Thus, the first tube is supplied with natural gas and the plurality of third nozzle can be supplied with hydrogen fuel (syngas contains hydrogen). KOGANEZAWA further teaches the first nozzle, the plurality of third nozzle, and a fuel supply system, wherein the fuel supply system respectively supplies different fuels F1 and F3 to the first nozzle and the plurality of third nozzle, the fuel F1 and F3 can be natural gas or a gas containing hydrogen. Thus, Berry in view of KOGANEZAWA teaches a first tube, a plurality of third tubes, and a fuel supply system respectively supplies different fuels F1 and F3 to the first nozzle and the plurality of third nozzle, wherein the first tube is supplied with natural gas other than hydrogen fuel and the plurality of third nozzle is supplied with hydrogen fuel (a gas containing hydrogen).
the arguments about the amended claim 11 and 19 is not persuasive for the same reason as discussed above. Moreover, amended claim 19 includes a new limitation “the third diameter is smaller than 10 centimeter” is rejected base on new matter, see above.
the arguments about the amended claims 21-23 are moot due to a new ground of rejection within new references are applied in the current Office Action, necessitated by amendment. Moreover, the amended claims 21-22 are also rejected base on new matter and amended claim 23 is also rejected base on 112d, See above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741     

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741